Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: January 26, 2008 (Date of earliest event reported) PremierWest Bancorp (Exact Name of Registrant as Specified in Its Charter) Oregon 000-50332 93 - 1282171 (State or other jurisdiction of (Commission File (IRS Employer incorporation) Number) Identification No.) 503 Airport Road, Medford, Oregon 97504 Address of Principal Executive Office Registrant's telephone number including area code 541-618-6003 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On January 27, 2008, PremierWest Bancorp completed the acquisition of Stockmans Financial Group and its wholly owned subsidiary Stockmans Bank pursuant to an Agreement and Plan of Reorganization dated October 19, 2007. Under the terms of the Agreement and Plan of Reorganization, Stockmans Financial Group merged with and into PremierWest Bancorp. Effective January 27, 2008, Stockmans Bank merged with and into PremierWest Bancorp’s wholly owned subsidiary PremierWest Bank. Stockmans Financial Group shareholders are entitled to receive 8.1436 shares of PremierWest Bancorp common stock or $92.6825 for each share of Stockmans Financial Group common stock outstanding as of January 26, 2008.
